Citation Nr: 1609211	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2013 decision of the Department of Veterans Affairs Medical Center in Memphis, Tennessee.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he wears a DonJoy metal knee brace on his right knee which causes irreparable damage to his outer garment and that he has received a clothing allowance annually since 1999. 

A review of the claims file indicates that service connection has been established for chondromalacia of the right patella with osteoarthritis of the patellar femoral joint, residuals of right knee injury, and for right lower extremity saphenous nerve neuropathy.  A review of the Veterans Health Administration (VHA) medical appeals folder reflects that the Veteran received a clothing allowance for a knee brace from 1999 to 2002, from 2004 to 2005, and from 2007 to 2012 but was found not eligible in 2013.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014). 

Under 38 C.F.R. § 3.810 (2015), a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:  (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d)  or (f) (2015); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

In the instant case, the Veteran was denied an annual clothing allowance in September 2013 on the basis that he had been provided a knee brace in 2002, that the brace had been evaluated in 2012 with no additional follow up, and that if the brace had been consistently worn, it would have needed to have been replaced.  There is no record that the Veteran has sought or received a replacement appliance since 2012.  

In order for the appellant to be found eligible for a clothing allowance, a certification is needed from the Chief Medical Director or designee that the orthopedic appliance (knee brace) tends to wear or tear the Veteran's clothing.  Additionally, it is noted that the Veteran was scheduled for an appointment with his primary care physician in July 2014 at the Memphis VA outpatient clinic.  Thus, it is the Board's opinion that any VA treatment records regarding the Veteran's knee brace since 2013 should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that he may submit lay statements or other evidence, including pictures, documenting the medical necessity for the use of a right knee brace for his service-connected right knee disabilities, the extent of his use of the knee brace, and the excessive wear and tear to clothes due to the use of his knee brace.  The Veteran should be provided an appropriate amount of time to submit this evidence. 
 
2.  Any relevant outstanding VA or private treatment records since January 2013 should be obtained and associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The Veteran's claims file as well as access of the Veteran's VA electronic claims file (Virtual VA and VBMS) should then be reviewed by the Chief Medical Director (or appropriate designee), for a determination whether the Veteran's knee brace meets the criteria for a clothing allowance in accordance with VHA directives.  The designee must specify in the report that claims file, Virtual VA and VBMS records have been reviewed.  

The designee should address whether (a) use of the right knee brace is medically necessitated for the service-connected right knee disabilities; (b) the use of the right knee brace is required in order to replace, support, or substitute for impaired or missing anatomical parts of the body; and (c) the right knee brace tends to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing.  

Regarding (b) above, the designee should comment on whether and to what extent that the Veteran actually uses the right knee brace with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.

If it cannot be determined from the Veteran's records that all preceding conditions (a-c) have been met, then a physical examination of the appellant should be scheduled. 

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




